NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 9 December 2018.  These drawings are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The title of the invention is acceptable.

Claim Objections
Applicant is advised that should claim 17 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 14-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rejected as incomplete because it is dependent upon a cancelled base claim. See MPEP 608.01(n).
Regarding claims 14, 17 and 21, it is unclear if “the at least one projection” in lines 5 and 7 refers to the “at least one radially moveable projection” previously recited in line 3. If so, consistent terminology should be used. Claims 15, 16, 18, and 19 are rejected for the same reason due to their dependency upon said claims. 
Regarding claims 15 and 18, it is unclear if “the at least one projection” in line 2 refers to the “at least one radially moveable projection” previously recited in claim 14 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 24, 25 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Burford et al. (U.S. Patent Application Pub. No. 2013/0005559) in view of Barkus (U.S. Patent No. 5,512,030).
Regarding claim 10, Burford et al. discloses a rotary vessel 9 for a filter assembly (Abstract), the rotary vessel configured to be rotatably mounted in a housing 17 of the filter assembly, the rotary vessel comprising: a vessel body 6 having an open end; a cover 7 receivable on the vessel body to close the open end; and a releasable locking device 8 configured to be manually operable to selectively lock and unlock the cover relative to the vessel body; wherein the cover comprises an aperture, wherein the spindle 4 protrudes though the aperture when the cover is received on the vessel body (Figure), but does not disclose a bearing tube defining a central bore configured to receive a spindle of the filter assembly such that the rotary vessel is rotatable about a longitudinal axis of the spindle, and wherein the releasable locking device selectively locks the cover to the bearing tube.
Barkus discloses a rotary vessel 10, the rotary vessel configured to be rotatably mounted, the rotary vessel comprising: a vessel body 12 having an open end; a cover 14 receivable on the vessel body to close the open end; and a releasable locking device 26 configured to be manually operable to selectively lock and unlock the cover relative to the vessel body; wherein the vessel body comprises a bearing tube 16 defining a central bore configured to receive a spindle 28 of the filter assembly such that the rotary vessel is rotatable about a longitudinal axis of the spindle, and wherein the cover comprises an aperture 14A, wherein the spindle protrudes through the aperture when the cover is received on the vessel body; wherein the releasable locking device 
Regarding claim 24, Burford et al. discloses wherein the rotary vessel comprises a drive member comprising nozzles 10 supplied with a liquid to be filtered from an axial bore of a spindle of the filter assembly, wherein the drive member is configured to rotate the rotary vessel by a reaction to a liquid emission from the nozzles (para. [0024]).
Regarding claim 25, Burford et al. discloses a filter assembly comprising a housing 17 and further comprising a rotary vessel of claim 1, wherein the rotary vessel is rotatably mounted in the housing (Figure).
Regarding claim 2, Burford et al. discloses wherein the releasable locking device 8 is moveable relative to the cover; relative to the vessel body; or relative to the cover and to the vessel body (Figure, para. [0025]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Burford et al. (U.S. Patent Application Pub. No. 2013/0005559) in view of Barkus (U.S. Patent No. 5,512,030), as applied to claim 10 above, and further in view of Hornek et al. (U.S. Patent Application Pub. No. 2017/0050194).
Regarding 14, modified Burford et al. does not disclose at least one radially moveable projection on the cover and at least one recess on the vessel body, wherein the at least one recess is configured to receive the at least one projection, and wherein 
Hornek et al. discloses at least one radially moveable projection 58 on the cover 40 and at least one recess 34b on the vessel body 34 (rotor pin 34 is part of receiving chamber 18), wherein the at least one recess is configured to receive the at least one projection, and wherein a removal of the cover form the vessel body is prevented when the at least one projection is received in the at least one recess (Abstract). It would have been obvious for one having ordinary skill in the art to have provided the rotary vessel of modified Burford et al. with the releasable locking device of Hornet et al. for the purpose of locking the lid to the rotor (Abstract). 

Allowable Subject Matter
Claims 5-9, 22, 23 are allowable.
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art does not teach or suggest wherein a bayonet fitting arranged between the aperture and the bearing tube; . 
Claims 15-19, and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, since the prior art does not teach or suggest one or more lugs arranged  on the aperture of the cover; at least one radially moveable projection on the vessel body and at least one recess on the cover.

Response to Arguments
The claims amendment and Applicant’s arguments filed on 21 October 2021 with respect to the rejections of the pending claims under 35 USC 103 over Burford et al. in view of Bailey et al. or Schutz et al. have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection of claims 10, 14, 24, 25 and 2 are made in view of newly found prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/Shuyi S. Liu/Examiner, Art Unit 1774